BY THE COMMISSION.
By this application, AAT Airlines, Inc. seeks to extend its Certificate No. 7-ACC so as to authorize air carrier service utilizing Class 3 aircraft on the following route —
Key West - Tampa
*174AAT, and its predecessor company, have provided air service to and from Key West for nearly 20 years. Presently, Certificate No. 7-ACC authorizes the carrier to transport passengers and property between Key West and Miami. The applicant is fully qualified to provide the proposed service and meets those requirements set out in Chapter 330, Florida Statutes.
The applicant presented five witnesses in support of the application (four from Key West and one from Tampa). Since National Airlines discontinued its direct Key West-Tampa service several years ago, transportation between those points has been via a connection in Miami. Such connecting service is more expensive and time consuming than the direct service proposed. With many trunk carriers now originating and terminating interstate and international flights at Tampa, rather than Miami, direct Tampa air carrier service to and from “the Keys” is becoming increasingly important. In the absence of opposition, the evidence in this case need not be delineated further except to say that the evidence indicates that there is a definite need for such transportation between Tampa and Key West, and that such transportation would be used.
The commission, therefore, finds from the foregoing that the applicant possesses sufficient business experience in the field of air operations; possesses sufficient financial stability for such operation; has available the normal insurance coverage; the aircraft proposed to be used are adequate and functional; the proposed route and schedules between Tampa and Key West are needed and desirable; that the applicant will provide economical and adequate service to the communities involved; and that there is a need for such service and it will not adversely affect any regional or statewide transportation plan.
It is therefore ordered that the application of AAT Airlines, Inc., Key West International Airport, Key West, Florida 33040, for extension of its Certificate No. 7-ACC be and the same is hereby granted so as to authorize Class 3 air service on the following route —
Key West - Tampa
Said authority to be conditioned upon its compliance with the following conditions.
It is further ordered that the above grant of authority be restricted, in the public interest, to service between only those cities set forth above, as authorized by §330.49(3), Florida Statutes.
It is further ordered that as a condition precedent to the issuance of the above extension of authority, the said applicant shall file with this commission evidence of Federal Aviation Administration certification.
*175It is further ordered that the applicant commence operating fully its authority as granted herein within ninety days from the date of this order; otherwise, the grant of authority shall be null and void.
By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA F. HAWKINS, as and constituting the Florida Public Service Commission, this 5th day of June 1974.

William B. DeMilly

Administrative Secretary